Citation Nr: 0211750	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from February 
1944 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  Within the referenced rating 
decision, the RO denied the veteran's claim seeking 
entitlement to a total disability compensation rating based 
on individual unemployability.  The veteran has perfected a 
timely appeal with respect to this issue.

This case was previously before the Board in June 2000 at 
which time it was remanded for further development.  Such 
development having been completed, the case is again the 
Board for appellate review.


FINDING OF FACT

The veteran's service-connected disabilities do not prevent 
him from securing or following substantially gainful 
employment considering the impairment from the disabilities 
and his educational and occupational background.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.41, 
4.16, 4.19 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular reference to his claim seeking entitlement to 
a TDIU rating.  The RO has specifically provided the veteran 
and his authorized representative with a copy of a rating 
action dated in December 1998, a statement of the case dated 
in January 1999, and a supplemental statement of the case 
dated April 2002.  The veteran and his representative were 
also provided with a copy of the Board's June 2000 remand, 
and the RO has sent more recent VCAA correspondence dated in 
February 2002.  By way of all the referenced documents, the 
veteran has been informed of the cumulative evidence 
previously provided to VA, and he has been informed of the 
laws and regulations governing his claim, including notice of 
the VCAA and the reasons for the determination made regarding 
his claim.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim for a TDIU rating.  First, the RO made 
reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA and non-VA 
treatment records have likewise been associated with the 
veteran's claims folder.  Lastly, the veteran has been 
provided with a relevant VA examination, and a copy of the 
examination report is of record.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claim 
seeking a TDIU rating is ready for appellate review.


II.  TDIU Rating

The veteran's longstanding contention is that his service-
connected disabilities have rendered him unemployable.  As 
such, he considers himself to be totally disabled.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

Currently, the veteran is service-connected for residuals of 
shell fragment wounds to the right shoulder (rated 40 
percent), shell fragment wounds to the right leg and heel 
(rated 30 percent), and residuals of a laceration of the left 
thumb (rated 20 percent).  The combined rating for the 
veteran's service-connected disabilities, under the combined 
rating table of 38 C.F.R. § 4.25 is 70 percent.  Based on 
this combined rating, the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a); however, in accordance 
with the same regulation, he must also show that he is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  (Emphasis 
added.)  Consideration is given to such factors as the extent 
of his service-connected disabilities, his employment and 
educational background, and it must be shown that the 
service-connected disabilities produce unemployability 
without regard to any other intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16(a)(b), 4.19.

Based on a close review of the evidentiary record, the Board 
determines that the veteran has presently failed to show 
that, apart from any other intercurrent disability such as 
his back or advancing age, his service-connected disabilities 
alone have rendered him unemployable.  See 38 C.F.R. § 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361 (1993) ("[i]n 
determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service connected disabilities nor his 
advancing age may be considered").

In May 2001, the veteran was specifically examined for 
purposes of determining whether his service-connected 
disabilities rendered him unemployable.  Prior to the 
examination of the veteran, his claims folder to include both 
his service medical records, post-service treatment records 
and any subsequent medical test results which were included 
therein, was thoroughly reviewed by his VA examiner.  Based 
on both his review of the veteran's claims folder in addition 
to a comprehensive medical evaluation of each of the 
veteran's service-connected disabilities, the VA examiner 
commented in December 2001 that of all the veteran's service-
connected disabilities, his shoulder disability would be 
"most likely to keep him out of employment."  According to 
the VA examiner, unless the veteran were "to work at a low-
demand desk job, it would be difficult for him to retain 
employment at this point in time."  

Based on the VA examiner's above assessment, the Board 
determines that the veteran has in fact been qualified as 
being fully capable of performing the physical and mental 
acts required by employment, albeit within an occupational 
capacity which would be suitable to his disabilities such as 
a 'low-demand desk job.'  Under these circumstances, there is 
nothing in the record which takes the veteran's present case 
outside of the norm of similarly situated veterans with 
similar disability ratings.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Moreover, a high disability rating in itself, is 
recognition that the veteran's impairment/s make it difficult 
to obtain or keep employment.  Id.  For these reasons and 
bases, the Board has determined that the veteran is not 
entitled to a TDIU rating. 

In rendering the decision in this case, the Board has 
considered all of the medical evidence of record, which also 
includes the veteran's treatment records from multiple VA 
Medical facilities dated from the 1970s through the present 
in addition to a private chiropractic record dated in July 
2000.  Notably, some of this evidence indicates that in the 
past, the veteran has been medically considered to be 
permanently and totally disabled from physical work.  Within 
a record dated in August 1976, and again in September 1978, 
Dr. Sorenson advised that the veteran's right disc syndrome 
was "incapacitating."  In September 1978 Dr. Sorenson also 
noted that the veteran limped due to pain in his right 
[service-connected] leg, and this in turn produced secondary 
back pain.  In April 1979 and again in February 1981, Dr. 
Stinson indicated that he felt that the veteran was 
"virtually unemployable due to his multiplicity of 
symptomatology."  In March 1981, Dr. Sorrenson, opined that 
the veteran was totally disabled and incapacitated due to his 
degenerative arthritis from old shell fragment wounds to the 
right leg.  In August 1981, Dr. Hurly, who began to treat the 
veteran upon Dr. Sorenson's retirement, opined that the he 
felt the veteran was permanently and totally disabled from 
physical work.  

In evaluating the above evidence, the Board notes that it has 
been charged with the duty to assess the credibility and 
weight given to evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

This being the case, the Board has determined that the VA 
examiner's 2001 medical opinion is more probative regarding 
the determinative issue of whether the veteran's service-
connected disabilities have in fact rendered him unemployable 
as required for a TDIU rating under 38 C.F.R. § 4.16(a).  As 
discussed above, the examiner's opinion was comprehensive, 
and because the veteran's claims folder was thoroughly 
reviewed prior to examination of the veteran, the opposing 
medical opinions wherein the veteran was deemed totally 
disabled, were considered prior to the VA examiner rendering 
his final medical opinion.  Currently, there is no indication 
in the record which suggests any of Dr. Stinson's, Dr. 
Sorenson's, or Dr. Hurly's, opinions were rendered in 
conjunction with, or following a review of the veteran's 
entire medical history.  More importantly for purposes of 
complying with the legal requirements governing a TDIU 
rating, there is no indication that such medical 
determinations were made solely based on the veteran's 
service-connected disabilities and separate and apart from 
his other inter-current disability or advancing age.  
38 C.F.R. § 4.19.  

Finally, the Board has also considered the matter of the 
resolution of reasonable doubt in favor of the veteran.  
However, application of the benefit-of the doubt doctrine is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  Gilbert v. Derwinski, 5 Vet. App. 49, 
53-56 (1990).  Such is decidedly not the case in regards to 
the veteran's ability to obtain and secure substantially 
gainful employment while service-connected for various 
disabilities.  Accordingly, the veteran's claim seeking 
entitlement to a TDIU rating is denied.



ORDER

Entitlement to a total disability compensation rating based 
on individual unemployability is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

